IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOAN LICHTMAN,                               : No. 157 EAL 2022
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
MARCEL PRATT, CRAIG STRAW AND                :
ZACHARY STRASSBURGER,                        :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of November, 2022, the Petition for Allowance of Appeal

and the Application to Proceed In Forma Pauperis are DENIED.